Citation Nr: 0910652	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for joint pain, muscle 
pain and weakness, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for Gulf War illnesses.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to 
February 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for joint and 
muscle pain and weakness.  In an April 1999 report of medical 
history, the Veteran reported suffering from joint pain when 
he wakes up, as well as pain in the upper and lower back.  
Post-service treatment records document frequent complaints 
of chronic joint and muscle pain and stiffness and include a 
diagnosis of chronic myofacial pain syndrome, as well as a 
diagnosis of myasthenic syndrome v. physiologic muscle 
fatigue.  The June 2006 VA examiner noted that the Veteran 
suffered from diffuse arthralgias that were unrelated to his 
service connected thoracic outlet syndrome.  However, neither 
the VA examiner nor any of the Veteran's treating physicians 
has offered an opinion as to whether the Veteran's current 
joint and muscle disability had onset in service or was 
caused or aggravated by the Veteran's active service.  
Accordingly, the case must be remanded for a medical opinion 
to clarify whether the Veteran's current disability, if any, 
which has been alternately labeled chronic myofacial pain 
syndrome and arthralgia, had onset during the Veteran's 
active service or was caused or aggravated by the Veteran's 
active service.  

Additionally, the VA's "duty to notify" and "duty to 
assist" obligations have not been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).  The VCAA notice letter sent to the Veteran 
July 2003 informed the Veteran of VA's and the Veteran's 
responsibilities for obtaining evidence, as well as criteria 
for establishing service connection under 38 C.F.R. § 3.317, 
which provides compensation for certain disabilities due to 
undiagnosed illnesses suffered by veterans of the Persian 
Gulf War.  However, the Veteran was not provided with notice 
regarding the criteria for establishing service connection on 
a direct basis or notice as to how VA assigns disability 
ratings and effective dates.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008), Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Accordingly, on remand, the Veteran 
must be provided with proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Proper notice pursuant to the Veterans 
Claims Assistance Act of 2000 and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) 
should be mailed to the Veteran's current 
address of record and a copy of the notice 
placed in the file.

2.  Obtain a medical opinion to determine 
the etiology of the Veteran's current 
joint and muscle disability (if any).  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that this 
disability (if any) had onset during the 
Veteran's active service or was caused or 
aggravated by the Veteran's active service 
or any service connected disabilities.  If 
the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described and any necessary 
diagnostic tests performed.  .

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested actions, 
this case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


